 1

 2

 3

 4
                               IN THE UNITED STATES DISTRICT COURT
 5                               WESTERN DISTRICT OF WASHINGTON

 6

 7   GIOVANNA SANABIA,                                    Civil No. 3:18-CV-5758-TSZ
          Plaintiff,
 8
              v.
 9                                                        ORDER
     Commissioner of the Social Security
10   Administration,

11            Defendant.

12            After considering the filings of the parties regarding this issue, it is hereby ORDERED that

13   attorney fees in the amount of $6,612.48 shall be awarded to Plaintiff pursuant to 28 U.S.C. §

14   2412(d) (EAJA), subject to any offset as described in Astrue v. Ratliff, 130 S.Ct. 2521 (2010).

15            If the EAJA fees are not subject to an offset as described in Ratliff, the check for EAJA

16   fees shall be made payable to Dellert Baird Law Offices, PLLC, based upon Plaintiff’s assignment

17   of this fee to her attorney. The check for EAJA fees shall be mailed to Plaintiff’s counsel at Dellert

18   Baird Law Offices, PLLC, 2805 Bridgeport Way W, #23, University Place, WA, 98466.

19            IT IS SO ORDERED.

20            Dated this 29th day of July, 2019.



                                                            A
21

22
                                                            Thomas S. Zilly
23                                                          United States District Judge
24


     Page 1        ORDER – [3:18-CV-5758-TSZ]
 1

 2
     Presented by:
 3
     CHRISTOPHER H. DELLERT, WA #42453
 4   Dellert Baird Law Offices, PLLC
     2805 Bridgeport Way W, #23
 5   University Place, WA 98466
     Phone: (360) 329-6968
 6   Fax: (360) 824-9371
     Email: dellert.law.office@gmail.com
 7
     Attorney for Plaintiff
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     Page 2     ORDER – [3:18-CV-5758-TSZ]
